          Case 6:20-cv-01329 Document 1 Filed 11/23/20 Page 1 of 6




                             UNTIED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

UNMED STATES OF AMERICA,

                       Plaintifi

               V.                                     Case No. 20- 01329

$86,580.00 IN UNITED STATES
CURRENCY, More or less,

                       Defendant.


                          COMPLAINT FOR FORFEITURE IN REM

       Plaintifl United   States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                   NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $86,580.00 in U.S. Cunency, more or less (hereinafter

"defendant property"), for violations   of21 U.S.C. g 841.

                                   THE DEFENDANT IN REM

       2.      The defendant property consists of: $86,580.00 in United States cunency, more or

less, that was seized by the Kansas Highway PaFol on or about october 2, 2020 during a traffic

stop of a rented 2020 Nissan Maxima driven by Jasmine Nunez on I-35 near milepost 2 in
            Case 6:20-cv-01329 Document 1 Filed 11/23/20 Page 2 of 6




Sumner County, in the District of Kansas. The currency is currently in the custody of the

United States Marshal Service.

                                  JURISDICTION AND VENUE

          3.     Plaintiff brings this action ln reminits own right to forfeit and condemn the

defendant    property. This Court   has   jurisdiction over an action commenced by the United States

under 28 U.S.C. $ 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

          4.     This Cout has in rem     jtisdiction over the defendant property   under 28 U.S.C.

 1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant

in rem putsuar,t to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

          5.     Venue is proper in this district pursuant to 28 U.S.C. S 1355(bxl), because rhe

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                    BASIS FOR FORFEITURE

        6.      The defendanl property is subject to forfeiture pursuant to   2l   U.S.C. g ggl(a)(6)

because   it constitutes 1) money, negotiable instruments, securities and other things ofvalue

fumished or intended to be furnished in exchange for a controlled substance in violation ofthe

Controlled substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

        7.      Supplemental Rule G(2)(f requires this complaint to state suJtrciently detailed

facts Io support a reasonable belief that the government will be able to meet its burden of proof
              Case 6:20-cv-01329 Document 1 Filed 11/23/20 Page 3 of 6




at   trial,   SUch facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                        CLAIM FOR RELIEF

         WHEREFORE, the plaintiff requests that the Court issue a warrant for the anest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

just.

         The United States hereby requests that trial of the above entitled matter be held in the

City of Wichita, Kansas.

                                                        Respectfully submitted,




                                                                  . wooD. #19800
                                                        special Assistant united states Attomey
                                                        1200 Epic Center, 301 N. Main
                                                        Wichita, Kansas 67202
                                                        (316\ 269-6481
                                                        Fax (316\ 269-6484
          Case 6:20-cv-01329 Document 1 Filed 11/23/20 Page 4 of 6




                                            DECLARATION

       I, Chad Moore, Task Force Officer, Drug Enforcement Administration in the District       of

Kansas.

       I have read the conte,nts of the foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to dre best ofmy knowledge and belief,

       I declare under penalty of perjury that the foregoing is tue atrd con€ct.

       Executed on   this   rzr   day of                 2020.
                                           -Noyember--




                                                 4
          Case 6:20-cv-01329 Document 1 Filed 11/23/20 Page 5 of 6




                                      AI.FIDAVIT
     I,   Chad Moore,   being first
                              duly sworn, depose and state:
1. Your Affiant has been employed as a Kansas Highway patrol             (KHp)

     Trooper since July 2007 and has been cross d.esj-gnated. as a       DEA

     Task Force Officer since June 2020. My duties include
     investigation of wiolations of the Controlled Substance Act,
     Title 21 of the United States Code and the forfeitures thereto,
2. The information contained in thj-s affidavit is known to your
   Affiant through personal direct knowledge, and/or through a
     review of official     reports prepared. by other law enforcement
     personnel. This affidavit        is submitted j-n support of a forfeiture
     y! vuceutr19   .


3.   On October 2, 2020, Kansas High$ray patrol Trooper ,fory Custar
     stopped for a traffic violation a rented 2020 Nissan Maxima on
     southbound I-35 near milepost 2 .in Sumner County, in the District
     of Kansas. The vehicle was driven by Jasmine        NUNEZ who   said that
     she was traveling from Kansas City, KS to El paso, TX.
4, During the event, the vehicle was searched. Trooper Custar found
   $86,580.00 in rubber-banded U.S. currency wrapped completely in
   black tape inside of a bag located i-nside the vehicle, s trunk.
5. The currency was packaged consistent with drug proceeds that I
     have in the past witnessed and j-nvestigated.
6.   NUNEZ said she had received the bag from an unknown person and
     that she was to be paid to transport the bag to Mexico. NUNEZ
     said the currency is ..probably drug money.,'       NUNEZ   disclaimed anv
     ownership in the currency.
            Case 6:20-cv-01329 Document 1 Filed 11/23/20 Page 6 of 6




   '7.    NUNEZ       has a criminaL history involving the transportation of
         illegal drugs across the United States,/Mexican bord.er.
   a     Later, at another location, a certified drug detection canine
         indicated to the odor of controlLed substances emittinq from the
         seized currency.
   9. Based upon         the information set out above, Affiant has probable
         cause to believe that the 986,580.00 seized by the Kanas Highway
         Patrof constitutes       or other things of value furnished or
                                   money
         intended to be furnished in exchange for a controlled substance,
         or proceeds traceable to such an exchange, or was used for
         intended to be used to facilitate one or more violations of Title
         21, U.S.C, S 841 et.seq. AccordingJ-y, the property is subject to
         forfeiture pursuant to Title 21, U.S.C. S g53 and gg1.




Sworn    to and subscribed        bef   ore   me   thj-s l_SA.y of November, 2020.

              MICHELLE STEftIENS
                  Putic ' qab q Kgla
             Norafy
                                               Notary Publ ic

 My Commission Expires:
